Citation Nr: 1754752	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from December 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  An unappealed June 2008 rating decision denied entitlement to service connection for tinnitus.

2.  The evidence associated with the claims file subsequent to the June 2008 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

3.  Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma and chronic ear infections sustained in active service.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Tinnitus

In a June 2008 rating decision the RO denied the Veteran's claim of service connection for tinnitus based on a finding that tinnitus neither occurred in nor was caused by active service.  The Veteran did not appeal that decision.  In a January 2011 rating decision, the RO found new and material evidence to reopen the issue of service connection for tinnitus based upon an October 2010 VA examination where the Veteran was diagnosed with hearing loss.  The RO then denied the claim for entitlement to service connection for tinnitus.  

The evidence that has been received since the June 2008 rating decision includes evidence that the Veteran has been diagnosed with hearing loss by an October 2010 VA examination and also includes lay statements from a December 2008 VA examination by the Veteran, not previously considered.  In a January 2009 Compensation and Pension Examination note, it is reported that the Veteran asserted at a December 2008 VA examination that his hearing problems were due to recurrent ear infections that began during active service and have continued since leaving service.  

The Board finds that the diagnosis of hearing loss and the additional lay statements provided by the Veteran are new and material.  The diagnosis of hearing loss and the lay statements were not previously considered by VA and they raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  As new and material evidence has been submitted, reopening of the claim of entitlement to service connection for tinnitus is warranted.  



Entitlement to Service Connection for Bilateral hearing Loss Disability and Tinnitus

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service and recurrent ear infections that began in active service.  

Specifically, the Veteran reported that in the course of his duties while in service he performed security at an airstrip and was exposed to large engine jet noise.  The Veteran reported that such duty occurred on a regular basis and he was not provided with any type of hearing protection.  The Veteran also reported being exposed to small arms fire regularly, while on the rifle range, without any type of hearing protection.  The Veteran has indicated that he has no family history of ear disease.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.  

Additionally, the Veteran reported that he began to have ear infections in active service and those ear infections have continued since he left active service.  The Veteran asserts that the recurrent ear infections have caused him to develop hearing loss disability and tinnitus.

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of either hearing loss or tinnitus while the Veteran was in active service.  However, STRs show that the Veteran was treated for pain in the left ear and inflammation and drainage from the right ear in August 1968.  Also, the Veteran was treated for otitis media of the right ear and external otitis of the left ear in August 1969.  The Veteran has reported that he first experienced the symptoms of tinnitus and decreased hearing acuity while in active service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss disability and tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in that regard.

In June 2008, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported that noise exposure in service as described above, as well as his history of recurrent ear infections.  The examiner diagnosed bilateral hearing loss disability for VA purposes and tinnitus.  

In December 2008, the Veteran was afforded a VA examination. At that time, the Veteran reported experiencing ear infections intermittently since his time in active service.  It was noted that the Veteran experienced chronic ear infections, noting the Veteran was treated as recently as May 2008 for an infection of the left ear.  The veteran reported ear pain intermittently, several times per year.  The examiner indicated that the Veteran began the use of hearing aids in December 2005.  The examiner diagnosed the Veteran with bilateral mild-to-severe sensorineural hearing loss and tinnitus.  

In October 2010, the Veteran was afforded another VA audiology evaluation.  At that examination, the Veteran reported the noise exposure and issues with chronic ear infections as described above.  The examiner diagnosed bilateral hearing loss disability for VA compensation purposes and diagnosed tinnitus, indicating that it is likely a symptom of the Veteran's hearing loss.  

In a January 2011 addendum note to the October 2010 VA examination, the examiner indicated that it would be pure speculation as to whether or not the Veteran's current hearing loss or tinnitus were related to his military noise exposure.  The examiner indicated that the Veteran reported at the December 2007 VA examination that he sometimes practiced shooting at an indoor range without ear protection.  The examiner also indicated that there was no research to suggest that previous otitis media would result in his current sensorineural hearing loss or tinnitus, opining that it would be pure speculation as to whether the Veteran's current hearing loss or tinnitus were due to the Veteran's residuals of otitis media.  

The Board finds the October 2010 examination and January 2011 addendum note to be inadequate for adjudication purposes.  In this regard, the examiner failed to provide a sufficient rationale.  The examiner did not cite to any medical evidence that hearing loss or tinnitus cannot be secondary to chronic ear infections or that delayed onset induced hearing loss is unlikely.  The examiner did not provide any additional supporting facts regarding the conclusions reached.  Further, the examiner failed to account for the Veteran's competent and credible statements that he first experienced symptoms of decreased hearing acuity and tinnitus as a result of chronic ear infections in service and that those symptoms have continued since service.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and tinnitus and as noted above, his statements have been deemed credible.  

In sum, the Veteran has competently and credibly reported a decrease in hearing acuity and symptoms of tinnitus in service and that those symptoms have continued since service.  In addition, he has current diagnoses of tinnitus and bilateral hearing loss disability that constitutes a disability for VA purposes.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability and tinnitus are at least in equipoise and the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


